UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2011 COUNTRY VP Growth Fund COUNTRY VP Bond Fund COUNTRY VP Mutual Funds — Expense Example June 30, 2011(unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 1/01/11 – 6/30/11. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. COUNTRY VP Growth Fund Expenses Paid Beginning Account Ending Account During Period Value 1/1/11 Value 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 6.76% return. The return is considered after expenses are deducted from the Fund. (2) Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COUNTRY VP Bond Fund Expenses Paid Beginning Account Ending Account During Period Value 1/1/11 Value 6/30/11 1/1/11 – 6/30/11* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 2.16% return. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expensesare equal to the Fund’s annualized expense ratio of 0.70%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 1 COUNTRY VP Mutual Funds — Allocation of Portfolio Assets June 30, 2011 (unaudited) COUNTRY VP Growth Fund* COUNTRY VP Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for the use by U.S. Bancorp Fund Services, LLC. 2 COUNTRY VP Mutual Funds — Portfolio Highlights (unaudited) COUNTRY VP Growth Fund Average Annualized Total ReturnsJune 30, 2011 Since Inception 1 Year 5 Years 11/17/03 COUNTRY VP Growth Fund (11/17/03)(1) 33.13% 3.96% 5.40% S&P 500 Index(2) 30.69% 2.94% 5.23% Performance would have been lower if returns had taken into account fees and expenses of any variable annuity contract or variable life insurance policy. The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market. The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. An investment cannot be made directly in an index. Ten Largest Holdings (excludes short-term investments)June 30, 2011 Value Percent of Fund Exxon Mobil Corporation $ 3.65% CVS Caremark Corp. 3.21% Microsoft Corporation 2.29% International Business Machines Corporation 2.18% General Electric Company 2.09% 3M Co. 2.06% Dell, Inc. 2.05% Ingersoll-Rand PLC 2.04% Novartis AG 1.92% Wal-Mart Stores, Inc. 1.91% $ 23.40% COUNTRY VP Bond Fund Average Annualized Total ReturnsJune 30, 2011 1 Year 5 Years 11/17/03 COUNTRY VP Bond Fund (11/17/03)(1) 2.78% 6.10% 4.62% Barclays Capital U.S. Aggregate Bond Index(2) 3.90% 6.52% 5.11% Performance would have been lower if returns had taken into account fees and expenses of any variable annuity contract or variable life insurance policy. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities. An investment cannot be made directly in an index. Ten Largest Holdings (excludes short-term investments)June 30, 2011 Value Percent of Fund Federal Home Loan Mortgage Corp., 4.000%, 11/15/2018 $ 3.01% U.S. Treasury Note, 3.000%, 7/15/2012 2.98% U.S. Treasury Bond, 5.375%, 2/15/2031 2.34% Federal Home Loan Bank, 4.500%, 1/15/2014 1.56% JPMorgan Chase & Co., 5.375%, 10/1/2012 1.51% Chicago, IL Metropolitan Water Reclamation Build America General Obligation, 5.720%, 12/1/2038 1.48% AT&T Inc., 5.500%, 2/1/2018 1.27% State of Delaware Build America Unlimited General Obligation, 4.700%, 10/1/2021 1.21% Hewlett Packard Co., 4.500%, 3/1/2013 1.21% Honeywell International, Inc., 4.250%, 3/1/2013 1.21% $ 17.78% 3 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2011 (unaudited) COUNTRY VP Growth Fund Shares Value COMMON STOCKS — 98.89% Consumer Discretionary — 10.51% Abercrombie & Fitch Co. — Class A $ Comcast Corporation — Class A Gentex Corporation Home Depot, Inc. International Game Technology The Jones Group, Inc. Kohl’s Corporation Newell Rubbermaid, Inc. News Corporation — Class A Target Corporation Consumer Staples — 14.61% Archer-Daniels-Midland Company Church & Dwight Co., Inc. CVS Caremark Corporation Energizer Holdings, Inc. (a) The Kroger Co. McCormick & Company, Inc. Philip Morris International, Inc. The Procter & Gamble Company Ralcorp Holdings, Inc. (a) Wal-Mart Stores, Inc. Energy — 14.91% Apache Corporation Chesapeake Energy Corp. ChevronTexaco Corp. ConocoPhillips Exxon Mobil Corporation Frontier Oil Corp. Halliburton Company Schlumberger Limited (b) Financials — 10.80% ACE Limited (b) Aflac Incorporated American Express Company Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. Wells Fargo & Company Health Care — 16.06% Abbott Laboratories Amgen Inc. (a) Baxter International Inc. Eli Lilly and Company Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Co., Inc Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. WellPoint, Inc. Industrials — 8.94% 3M Co. Emerson Electric Co. General Dynamics Corp. General Electric Company Ingersoll-Rand PLC (b) Information Technology — 15.43% Cisco Systems, Inc. Dell, Inc. (a) Google, Inc. (a) Hewlett Packard Co. Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. Research In Motion Ltd. (a) (b) Western Union Company Materials — 2.30% BHP Billiton Limited — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 2.20% American Tower Corporation — Class A (a) Vodafone Group PLC (b) Utilities — 3.13% American Water Works Co., Inc. NextEra Energy, Inc. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $10,671,238) Principal Amount CORPORATE BONDS — 0.81% Northern States Power Co. 8.000%, 08/28/2012 $ TOTAL CORPORATE BONDS (Cost $100,337) The accompanying notes are an integral part of these financial statements. 4 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2011 (unaudited) COUNTRY VP Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 0.34% Federated Prime Obligations Fund 0.09% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $45,484) TOTAL INVESTMENTS — 100.04% (Cost $10,817,059) LIABILITIES IN EXCESS OF OTHER ASSETS — (0.04)% ) TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) Foreign issuer. (c) The rate quoted is the annualized seven-day effective yield as of June 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these finaancial statements. 5 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2011 (unaudited) COUNTRY VP Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 1.67% Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 $ $ Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 John Deere Owner Trust 4.890%, 03/16/2015 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 Residential Asset Securities Corporation 4.767%, 10/25/2032 (a) TOTAL ASSET-BACKED SECURITIES (Cost $282,630) CORPORATE BONDS — 32.42% American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $99,904) (b) Archer-Daniels Midland Company 5.450%, 03/15/2018 AT&T, Inc. 5.500%, 02/01/2018 Baltimore Gas and Electric Company 6.730%, 06/12/2012 Bank of New York Mellon Corporation 4.500%, 04/01/2013 BHP Billiton Finance Ltd. 5.125%, 03/29/2012 (c) Burlington Northern Santa Fe Railway Co. 5.750%, 03/15/2018 Canadian Pacific Railroad Company 5.750%, 05/15/2013 (c) Citigroup, Inc. 5.500%, 08/27/2012 Coca Cola Enterprises, Inc. 7.375%, 03/03/2014 ConocoPhillips 6.650%, 07/15/2018 Credit Suisse New York 5.000%, 05/15/2013 (c) Devon Energy Corp. 6.300%, 01/15/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E.I. du Pont De Nemours & Co. 5.000%, 01/15/2013 General Electric Capital Corporation 5.000%, 06/27/2018 (a) Harley-Davidson Funding Corp. 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (b) Hewlett Packard Co. 4.500%, 03/01/2013 Honeywell International, Inc. 4.250%, 03/01/2013 Ingersoll-Rand PLC 6.230%, 11/19/2027 (c) International Business Machines Corporation 7.625%, 10/15/2018 JPMorgan Chase & Co. 5.375%, 10/01/2012 Kellogg Co. 5.125%, 12/03/2012 Kraft Foods, Inc. 6.750%, 02/19/2014 Merck & Co., Inc. 5.760%, 05/03/2037 Merrill Lynch & Co. Inc. 5.450%, 02/05/2013 New Valley Generation IV 4.687%, 01/15/2022 New York University 5.236%, 07/01/2032 Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes Inc. 5.250%, 01/15/2037 Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Simon Property Group LP 5.750%, 12/01/2015 Southern California Edison Co. 5.750%, 03/15/2014 Stanford University 4.750%, 05/01/2019 State Street Corp. 5.375%, 04/30/2017 Transocean, Inc. 5.250%, 03/15/2013 (c) United Parcel Service, Inc. 4.500%, 01/15/2013 United Technologies Corp. 5.375%, 12/15/2017 Verizon Communications Inc. 5.500%, 02/15/2018 Vessel Management Services Inc. 4.960%, 11/15/2027 Wal-Mart Stores, Inc. 6.200%, 04/15/2038 Walt Disney Company 4.700%, 12/01/2012 Wells Fargo & Company 5.625%, 12/11/2017 William Wrigley Junior Co. 4.650%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $5,171,171) MORTGAGE-BACKED SECURITIES — 14.22% Bank of America Mortgage Securities Inc. 5.250%, 10/25/2020 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 4.000%, 11/15/2018 5.000%, 11/15/2018 5.750%, 12/15/2018 5.000%, 10/01/2020 5.000%, 10/15/2031 The accompanying notes are an integral part of these financial statements. 6 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2011 (unaudited) COUNTRY VP Bond Fund (continued) Principal Amount Value Federal National Mortgage Association 3.500%, 09/01/2013 $ $ 5.000%, 02/01/2014 5.000%, 05/01/2023 5.500%, 09/01/2025 5.500%, 02/01/2033 5.290%, 11/25/2033 5.500%, 12/01/2035 5.000%, 06/01/2038 6.500%, 02/25/2044 6.500%, 05/25/2044 General Electric Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 Government National Mortgage Association 5.500%, 10/20/2015 6.000%, 12/15/2031 6.000%, 02/15/2032 7.000%, 07/15/2032 5.000%, 07/15/2033 6.000%, 10/15/2036 Mortgage IT Trust 1.441%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $23,185) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $36,351) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 Small Business Administration Participation Certificates 5.080%, 11/01/2022 5.570%, 03/01/2026 Vendee Mortgage Trust 5.750%, 11/15/2032 Wells Fargo Mortgage Backed Securities Trust 4.419%, 10/25/2033 (a) 2.734%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $2,342,474) MUNICIPAL BONDS — 17.60% Barrington, IL Build America Unlimited General Obligation 5.370%, 12/15/2024 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Metropolitan Water Reclamation District Build America General Obligation 5.720%, 12/01/2038 Dallas County, TX Hospital District Build America General Obligation 5.348%, 08/15/2022 Indiana Public Schools Multi-School Building Corp. Build America Revenue Bond 4.900%, 07/15/2022 Los Angeles, CA Unified School District Build America Unlimited General Obligation 5.755%, 07/01/2029 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Tennessee Unlimited General Obligation 4.521%, 05/01/2021 State of Texas Build America Unlimited General Obligation 5.517%, 04/01/2039 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 University of California Build AmericaRevenue Bond 5.770%, 05/15/2043 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Washington, MD Suburban Sanitation District Build America Unlimited General Obligation 4.800%, 06/01/2025 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $2,998,587) U.S. GOVERNMENT AGENCY ISSUES — 1.75% (d) Federal Home Loan Bank 4.840%, 01/25/2012 4.500%, 01/15/2014 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $282,854) The accompanying notes are an integral part of these financial statements. 7 COUNTRY VP Mutual Funds — Schedule of Investments June 30, 2011 (unaudited) COUNTRY VP Bond Fund (continued) Principal Amount Value U.S. TREASURY OBLIGATIONS — 8.36% U.S. Treasury Bonds — 2.34% 5.375%, 02/15/2031 $ $ U.S. Treasury Inflation Index Bonds — 1.17% 2.375%, 01/15/2025 U.S. Treasury Inflation Index Notes — 4.85% 3.000%, 07/15/2012 1.875%, 07/15/2013 2.000%, 01/15/2014 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,381,697) SHORT-TERM INVESTMENTS — 23.35% Commercial Paper — 13.41% American Express Company 0.120% 07/11/2011 Household Finances Corp. 0.150% 07/11/2011 Prudential Funding Corp. 0.230% 07/28/2011 Toyota Motor Credit Corp. 0.150% 07/11/2011 0.150% 07/19/2011 Money Market Funds — 9.94% Federated Prime Obligations Fund 0.090 % (e) Fidelity Institutional Money Market Portfolio, 0.170 % (e) TOTAL SHORT-TERM INVESTMENTS (Cost $4,090,729) TOTAL INVESTMENTS — 99.37% (Cost $16,550,142) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.63% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. (a) The coupon rate shown on variable rate securities represents the rates at June 30, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2011 these securities represented 1.57% of total net assets. (c) Foreign issuer. (d) Federal Home Loan Bank is supported by the right of the issuer to borrow from the U.S. Department of the Treasury. (e) The rate quoted is the annualized seven-day effective yield as of June 30, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 8 Statements of Assets and Liabilities June 30, 2011 (unaudited) COUNTRY VP COUNTRY VP Growth Fund Bond Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for capital stock redeemed Payable to Advisor Accrued expenses and other liabilities Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investment securities Total — representing net assets applicable to outstanding capital stock $ $ Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 9 Statements of Operations for the Six Months Ended June 30, 2011 (unaudited) COUNTRY VP COUNTRY VP Growth Fund Bond Fund Investment Income: Dividends $ $
